Citation Nr: 0831024	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-01 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating determination by the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an evaluation in excess of 10 percent for his service-
connected tinnitus, to include the assignment of separate 10 
percent evaluations for each ear.

The veteran testified during a hearing before the undersigned 
Veterans Law Judge in July 2008; a transcript of that hearing 
is of record.

In a November 2007 statement, the veteran indicated that he 
wished to file a claim for entitlement to an increased 
evaluation for rhinitis.  This matter is referred to the RO 
for appropriate action.

As a final preliminary matter, a review of the record reveals 
that additional evidence, including VA outpatient treatment 
notes, private treatment records, VA fee-based examination 
reports dated in September 2006 and June 2008, and sick leave 
statements from the veteran's employer, was associated with 
the claims file subsequent to the issuance of the April 2005 
statement of the case.  The Board finds, however, that this 
evidence is either cumulative of the existing record or is 
not pertinent to the issue on appeal.  Therefore, an 
additional remand for agency of original jurisdiction 
consideration is not required.  See 38 C.F.R. § 20.1304 
(2007).


FINDING OF FACT

The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.



CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  The Board has considered whether 
further development of this claim is warranted under the 
Veterans Claims Assistance Act (VCAA) or previously existing 
law.  However, as will be further discussed below, this claim 
is being denied as a matter of law; therefore, no further 
development under the VCAA or previously existing law is 
warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 
(2004).

Increased Evaluation for Tinnitus

In April 1991, the RO granted entitlement to service 
connection for tinnitus and assigned a 10 percent rating for 
that disability under Diagnostic Code 6260. 

In April 2005, the veteran filed a claim seeking an increased 
rating in excess of 10 percent for tinnitus, to include 
assignment of a separate 10 percent evaluation for each ear.  
The veteran's essential contention is that because his 
tinnitus is perceived in both ears, he is entitled to a 
separate evaluation for each ear.

6260
Tinnitus, recurrent
10
Note (1): A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.
Note (2):Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. 
Note (3):Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it. (Authority: 38 U.S.C. 1155)
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2007).

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus. VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, 
which limits a veteran to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of 
tinnitus rating cases was lifted.

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  See 38 C.F.R. §4.87, Diagnostic Code 6260 (2007).  
As there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  See Manning v. Principi, 16 Vet. App. 534, 542- 
543 (2002).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tinnitus is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


